Monumental letterhead September 7, 2012 Via EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-0506 Re: Separate Account VL E File No.811-04733, CIK 0000796524 Rule 30b2-1 Filing Dear Commissioners: As required by Rule 30d-2 under the Investment Company Act of 1940, as amended (the “Act”), Peoples Benefit Life Insurance Company Separate Account I, a unit investment trust registered under the Act, mailed to its contract owners the semi-annual report for the Fidelity Variable Insurance Products Fund. This filing constitutes the filing of this report as required by Rule 30b2-1 under the Act. Pursuant to Rule 30d-1 under the Act, on 8/17/2012, Fidelity Variable Insurance Products Fund filed its semi-annual report with the Commission via EDGAR (CIK: 0000356494). To the extent necessary, this filing is incorporated herein by reference. Sincerely, /s/ Steven R. Shepard Steve R. Shepard Vice President & Counsel cc: Priscilla Hechler Gayle A. Morden
